t c memo united_states tax_court marcia s green petitioner v commissioner of internal revenue respondent docket no filed date david s eisenmann for petitioner jeremy l mcpherson for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 after 1all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court continued concessions there are four issues for decision the first issue is whether a jury award from an employer-retaliation lawsuit is excludable from petitioner’s income under sec_104 as damages received on account of personal physical injury or physical sickness we hold that it is not the second issue is whether petitioner must include in income the fee paid from the jury award to the attorney who represented her in the employer-retaliation lawsuit we hold that she must the third issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 we hold that she is the fourth issue is whether the jury award is community_property under california law we hold that it is and therefore one-half of the jury award is not includable in petitioner’s income findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in pacifica california at the time she filed the petition petitioner was a non-tenured lecturer in the humanities department of san francisco state university the university in continued rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar 2respondent conceded the accuracy-related_penalty relating to the underpayment_of_tax attributable to the portions of the jury award petitioner included in income and paid her attorney the humanities department had an opening for a tenure track position at that time petitioner applied but was not selected for the position petitioner filed grievances against the university with her union and with california’s department of fair employment and housing alleging discrimination in the hiring process but her filing the grievances did not change the hiring decision the university then effectively terminated petitioner’s employment refusing to assign her any courses beginning the fall semester petitioner retained attorney geoffrey faust to represent her in a lawsuit against the university lawsuit and jury award for damages petitioner filed a complaint against the university petitioner alleged in the complaint that she had been denied the tenure track position as a result of discrimination in violation of the california fair employment and housing act feha cal govt code sec west she also alleged that the university retaliated against her for complaining about the hiring process by effectively terminating her position again in violation of feha petitioner asserted in the complaint that she suffered emotional distress and injury to her professional reputation as a result of the university’s actions nowhere in the complaint however did petitioner allege that she suffered personal physical injury or physical sickness and nowhere in the complaint did she allege that she was entitled to recover any amount from the university for any such personal physical injury or physical sickness the jury found after a month-long trial that the university had not discriminated against petitioner but that the university had retaliated against her for complaining of discrimination the jury found that petitioner suffered dollar_figure million of economic damages and dollar_figure of non-economic damages from the university’s retaliation economic damages for california juries means objectively verifiable monetary losses including loss of earnings loss of employment and loss of employment opportunities see california jury instructions civil book of approved jury instructions dollar_figure 9th ed non-economic damages for california juries means subjective non-monetary losses including among other things pain suffering mental suffering emotional distress and injury to reputation id the jury’s verdict did not contain any reference to personal physical injury or physical sickness the state of california appealed the decision but lost nowhere in the opinion did the appellate court mention any claim or damages awarded for personal physical injury or physical sickness attorney’s fees and payment the trial_court granted petitioner’s attorney’s motions for attorney’s fees under feha’s fee-shifting statute the state of california ultimately paid petitioner dollar_figure the jury award in which included the economic and non-economic damages statutory attorney’s fees and interest the attorney’s fees under feha’s fee-shifting statute plus interest thereon totaled dollar_figure petitioner agreed however to pay mr faust a fee of percent of the jury award dollar_figure the state of california also issued petitioner form 1099-misc miscellaneous income to report the dollar_figure jury award petitioner and her husband met with attorney robert wood to discuss the tax implications of the jury award mr wood is a nationally renowned expert on the taxation of legal awards before the meeting mr wood reviewed several documents related to the trial and the form 1099-misc the state issued to petitioner the record is not clear what tax_advice if any mr wood rendered the income_tax return for and the deficiency_notice petitioner and her husband timely filed tax returns for as married persons filing separately petitioner and her husband 3the amount of the check is dollar_figure less than the amount on the form 1099-misc miscellaneous income respondent concedes that petitioner did not actually receive and is therefore not taxable on this dollar_figure have been married since and have been living together in california at all times relevant to this case petitioner reported dollar_figure of gross wages for petitioner did not attach a statement to the return describing the jury award or any authority for excluding from income any portion of the jury award she attached only form_w-2 wage and tax statement issued by the state reporting dollar_figure of wages paid to petitioner in there was no way to determine from the return or from any attachment to the return the source of the other dollar_figure of wage income petitioner reported petitioner’s husband did not include any portion of the jury award in his income respondent determined in a deficiency_notice that petitioner should have included the jury award in income4 and that petitioner is liable for an accuracy-related_penalty for substantial_understatement_of_income_tax for petitioner timely filed a petition opinion we are asked to decide whether any portion of the jury award is excludable from gross_income and whether petitioner is liable for an accuracy-related_penalty we are also asked to decide whether the jury award is community_property under california law we begin with the burden_of_proof 4respondent has since conceded that petitioner did include dollar_figure of the jury award in income i burden_of_proof in general the commissioner’s determinations in the deficiency_notice are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are in error rule a 290_us_111 petitioner did not assert that the burden shifted to respondent under sec_7491 and did not establish that she fully complied with the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioner except as otherwise conceded by respondent ii exclusion under sec_104 we now consider whether petitioner may exclude the jury award from gross_income under sec_104 gross_income generally includes all income from whatever source derived sec_61 the definition of gross_income is broad in scope 348_us_426 exclusions from gross_income however are narrowly construed 515_us_323 5respondent concedes he has the burden_of_proof with respect to the community_property issue because he raised the issue for the first time after petitioner filed the petition 6we apply sec_104 as amended in by the small_business job protection act of sbjpa publaw_104_188 sec a 110_stat_1838 effective generally for amounts received after date that amendment in relevant part added the modifier physical after personal and before injuries to clarify that amounts received on account of personal injuries must be received for physical injuries and not solely for emotional distress id a legal award may be excluded from income if two conditions are met id pincite a legal award may be excluded if the underlying cause of action is based upon tort or tort-type rights and if the proceeds were for damages received on account of personal physical injury or physical sickness id emotional distress is not a personal physical injury or physical sickness sec_104 flush language the parties agree that petitioner’s underlying cause of action is based upon tort or tort-type rights accordingly the first condition is met the parties dispute however whether any portion of the economic or non-economic damages from the jury award was for damages received on account of personal physical injury or physical sickness petitioner did not allege in the complaint against the university that she suffered personal physical injury or physical sickness as a result of its discrimination or retaliation or that she was entitled to recover any amount from the university for any such personal physical injury or physical sickness in addition the jury’s verdict did not contain any reference to personal physical injury or physical sickness the jury awarded petitioner dollar_figure million of economic damages to compensate her for the loss of earnings loss of employment and loss of employment 7the supreme court in 515_us_323 analyzed sec_104 before its amendment by the sbjpa sec a when the restrictive modifier physical was added to limit the scope of personal injuries opportunities caused by her former employer’s retaliation the jury also awarded petitioner dollar_figure of non-economic damages to compensate her for the emotional distress and the injury to her reputation caused by her former employer’s retaliation neither the economic nor the non-economic damages portion of the award compensated petitioner for personal physical injury or physical sickness moreover petitioner did not offer any documentation of medical_expenses incurred for the treatment of her emotional distress finally the california appellate court did not mention any claim or damages awarded for personal physical injury or physical sickness we conclude that no portion of the jury award was for damages received on account of personal physical injury or physical sickness petitioner is therefore not entitled to exclude any portion of the jury award from income for under sec_104 iii exclusion of attorney’s fees we now consider whether petitioner must include in income the amount of the jury award paid to mr faust as an attorney’s fee a litigant generally may not exclude the portion of a recovery paid to his or her attorney where as here the litigant’s recovery constitutes income 543_us_426 this is true whether the attorney’s fee was paid on a contingent_fee basis or under a fee- shifting statute 268_f3d_756 9th cir affg tcmemo_1998_364 vincent v commissioner tcmemo_2005_95 petitioner agreed to pay mr faust percent of the jury award which percentage amounted to dollar_figure petitioner stipulated that dollar_figure of that amount represented the funds received under feha’s fee-shifting statute subtracting dollar_figure from dollar_figure leaves a dollar_figure remainder petitioner argues that she is entitled to exclude from income the entire amount_paid to mr faust we disagree the dollar_figure portion paid pursuant to feha’s fee-shifting statute is not excludable under sinyard v commissioner supra and vincent v commissioner supra petitioner failed to distinguish sinyard or vincent both of which we find controlling we next consider the dollar_figure additional_amount paid to mr faust petitioner admits that she did not enter into a written fee agreement with her attorney at the start of the representation petitioner also admits that after the state of california paid her the jury award she orally agreed to pay mr faust percent of the jury award petitioner argues that she did not pay her attorney a contingent_fee because the agreement between her and mr faust was reached after she received the jury award a contingent_fee is present however if an attorney agrees to represent a client for compensation determined as a percentage of the amount recovered black’s law dictionary 6th ed we find that the dollar_figure additional_amount was a contingent_fee we conclude that petitioner is not entitled to exclude any of the attorney’s fee from income whether paid under feha’s fee- shifting statute or on a contingent_fee basis iv accuracy-related_penalty we next consider whether petitioner is liable for the accuracy-related_penalty under sec_6662 respondent argues that the accuracy-related_penalty should apply to the dollar_figure underpayment of income_tax attributable to dollar_figure of the jury award that petitioner incorrectly excluded from income respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the accuracy-related_penalty see 116_tc_438 a taxpayer is liable for an accuracy-related_penalty for any portion of an underpayment attributable to among other things a substantial_understatement_of_income_tax sec_6662 and b there is a substantial_understatement_of_income_tax under sec_6662 if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 b and d a sec_1_6662-4 income_tax regs respondent has met his burden of production with respect to petitioner’s substantial_understatement_of_income_tax the record indicates that petitioner reported income_tax of dollar_figure petitioner’s underpayment for which respondent seeks to apply the accuracy-related_penalty is dollar_figure the tax required to be shown on the return for purposes of determining if there was a substantial_understatement_of_income_tax here is the sum of these two amounts dollar_figure ten percent of the tax required to be shown on the return is dollar_figure petitioner’s understatement is greater than dollar_figure accordingly petitioner’s underpayment of income_tax is a substantial_understatement the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for his or her position and that he or she acted in good_faith with respect to such portion sec_6664 higbee v commissioner supra pincite sec_1 a income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all the pertinent facts and circumstances including the taxpayer’s reasonable reliance on a professional tax adviser sec_1_6664-4 income_tax regs a taxpayer reasonably relied on a professional tax adviser if the adviser was a competent professional who had sufficient expertise to justify the taxpayer’s reliance on him or her the taxpayer provided necessary and accurate information to the adviser and the taxpayer relied in good_faith on the adviser’s judgment see 115_tc_43 affd 299_f3d_221 3d cir a taxpayer generally must prove each of these elements to show his or her reliance on a professional tax adviser was reasonable bowen v commissioner tcmemo_2001_47 petitioner argues that she reasonably relied on the advice of a professional tax adviser mr wood we disagree petitioner proved that mr wood is a competent professional who had sufficient expertise to justify her reliance on him petitioner did not show however that she provided all the necessary and accurate information to mr wood for him to consider her situation and render tax_advice moreover petitioner did not show that she relied in good_faith on mr wood’s tax_advice because she did not establish what tax_advice if any mr wood rendered we therefore do not find that petitioner reasonably relied on a professional tax adviser after considering all the facts and circumstances we find that petitioner has failed to establish that she had reasonable_cause and acted in good_faith with respect to the underpayment of income_tax attributable to the portion of the jury award she incorrectly excluded from income accordingly we conclude that the accuracy-related_penalty applies to that portion v whether the jury award is community_property we finally consider whether the jury award is community_property under california law an issue that respondent raised for the first time after petitioner filed the petition married persons residing in california generally have a one-half interest in all property acquired during their marriage cal fam code sec west spouses residing in california filing separate returns generally must each report on the returns one- half of all income the married couple earned during the year 403_us_190 a legal award is community_property if it is in satisfaction of a personal injury claim and if the cause of action arose during the marriage cal fam code sec west a legal award is separate_property only if it is in satisfaction of a personal injury claim and if the cause of action arose after the spouses were separated or divorced or while they were living apart cal fam code sec west a personal injury claim arises from any tortious injury to a protected personal_interest in re marriage of klug cal app 4th n ct app finding legal malpractice a personal injury claim spouses may change community_property into separate_property of either spouse cal fam code sec west the change must be documented in a writing signed by the spouse whose interest in the property is adversely affected cal fam code sec_852 west petitioner’s retaliation claim is a personal injury claim within the meaning of california community_property law the claim arose from the university’s tortious injury to petitioner’s protected interests in her emotional well-being and her professional reputation the record also establishes that petitioner and her husband were married and living together when her cause of action against the university arose were residents of california and filed separate returns for finally petitioner and her husband did not change the award from community_property to her separate_property because as petitioner and her husband testified there is no written_agreement signed by petitioner’s husband signifying the change we find that respondent proved the jury award is community_property petitioner having filed a separate_return from her husband for has to include only one-half of the jury award in income petitioner’s deficiency should be reduced accordingly and the accuracy-related_penalty adjusted as well to reflect the foregoing and respondent’s concessions decision will be entered under rule 8we note that sec_66 does not change this result because the requirements of neither subsec a nor b are met specifically petitioner and her husband were not living apart and petitioner’s husband knew of the jury award before petitioner filed the return for
